Motion Granted; Appeal Dismissed and Memorandum
Opinion filed May 6, 2010.
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-10-00306-CV
____________
 
SHERRY JOHNSON-OLBERDING, Appellant
 
V.
 
INTERNATIONAL INDUSTRIES AND CONSULTANTS, INC., Appellee
 

 
On Appeal from the
150th District Court
Bexar County,
Texas
Trial Court Cause
No. 2009-CI-15595
 

 
M E M O R
A N D U M   O P I N I O N
This is
an appeal from a judgment signed January 4, 2010.  On April 23, 2010, appellant
filed a motion to dismiss the appeal because the case has settled.   See
Tex. R. App. P. 42.1.  The motion
is granted.
 Accordingly,
the appeal is ordered dismissed.
PER
CURIAM
 
Panel consists of Justices Brown, Sullivan, and
Christopher.